Orders unanimously affirmed, without costs. Memorandum: Respondent appeals from orders permanently terminating her parental rights and denying her motion for a new trial. The constitutional objections to section 384-b of the Social Services Law have not been properly presented for review since there was no notice to the Attorney-General (Executive Law, § 71; CPLR 1012, subd [b]; see, also, Matter of Jerry v Board of Educ., 44 AD2d 198, 203). Were we to reach these issues however we would find.them without merit (Matter of Sylvia M., 82 AD2d 217). We further find that the Rehabilitation Act of 1973 (US Code, tit 29, § 794) is inapplicable. That law was intended to insure that benefits are not denied based on handicap. It was not designed to prevent the State from terminating parental rights in an appropriate case. Finally, Family Court did not abuse its discretion in denying a motion for a new trial based solely on an attorney’s affidavit. (Appeal from orders of Monroe County Family Court, Corbett, J. — Social Services Law, § 384-b.) Present — Dillon, P. J., Hancock, Jr., Callahan, Doerr and Moule, JJ.